EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct grammatical or spelling errors:
In the Claims:
The fourth and fifth lines of claim 1 are corrected to read: 
point of zero charge of at least 1.2 pH units different than a target pH;
titrating the initial suspension to the target pH;


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments, the claimed invention is novel and unobvious over the closest prior art of Light et al. (WO 2012/054104, cited on IDS of 2/28/2019) and the secondary reference of Sun et al. (U.S. Patent Pub. No. 2002/0115957, cited on IDS of 2/28/2019), and no additional prior art was identified that teaches a method of forming a suspension as currently claimed.  While Light teaches methods for making and delivering bulk reagents at controlled pH to arrays of reactions confined to local regions when pH values or other physical or chemical properties are being measured in the local regions, 
In addition, previously withdrawn claim 11 that was drawn to a non-elected species, is rejoined with claims 1, 3-10 and 12-20 as provided by 37 CFR 1.141, since the claim depends from or otherwise requires all the limitations of an allowable generic claim.  The claims have been renumbered accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637